


EXHIBIT 10.2







NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.




BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).




REVOLVING NOTE

 

$800,000.00                                                                                    
                 Issuance  Date:  as of September 30, 2014    

                                                        
                                                          Effective Date: as of
December 10, 2014



 

FOR VALUE RECEIVED, INTEGRATED ENERGY SOLUTIONS, INC., a Nevada corporation,
whose address is 1000 East 80th Place, Suite 302, Merrillville, Indiana 46410
(the “Borrower”), promises to pay to the order of TCA GLOBAL CREDIT MASTER FUND,
LP (hereinafter, together with any holder hereof, “Lender”), whose address is
3960 Howard Hughes Parkway, Suite 500, Las Vegas, Nevada 89169, on or before the
Revolving Loan Maturity Date: (A) the lesser of: (i) EIGHT HUNDRED THOUSAND AND
NO/100 DOLLARS ($800,000.00); or (ii) the aggregate principal amount of all
Revolving Loans outstanding under and pursuant to that certain Credit Agreement
dated as of September 30, 2014, but made effective as of December 10, 2014,
executed by and between Borrower, other Credit Parties, and Lender, as amended
from time to time (as amended, supplemented or modified from time to time, the
“Credit Agreement”), and made available by Lender to Borrower at the maturity or
maturities and in the amount or amounts stated on the records of Lender;
together with (B) interest (computed on the actual number of days elapsed on the
basis of a 360 day year) on the aggregate principal amount of all Revolving
Loans and other Obligations outstanding from time to time, as provided in the
Credit Agreement; and together with (C) all other Obligations due, owing and
payable under the terms of the Credit Agreement and all other Loan Documents.
 Capitalized words and phrases not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.








Signature Page to Revolving Note




--------------------------------------------------------------------------------

This Revolving Note (“Note”) evidences the Revolving Loans incurred by Borrower
under and pursuant to the Credit Agreement, to which reference is hereby made
for a statement of the terms and conditions under which the Revolving Loan
Maturity Date or any payment hereon may be accelerated.  The holder of this Note
is entitled to all of the benefits and security provided for in the Credit
Agreement and all other Loan Documents, of even date herewith, executed by and
between Borrower and Lender.  All Revolving Loans and all other Obligations
shall be repaid by Borrower on the Revolving Loan Maturity Date, unless payable
sooner pursuant to the provisions of the Credit Agreement.  




Principal, interest and other Obligations shall be paid to Lender as set forth
in the Credit Agreement, or at such other place as the holder of this Note shall
designate in writing to Borrower.  Each Revolving Loan made by Lender, and all
payments on account of the principal and interest thereof shall be recorded on
the books and records of Lender and the principal balance as shown on such books
and records, or any copy thereof certified by an officer of Lender, shall be
rebuttably presumptive evidence of the principal amount owing hereunder.




Except for such notices as may be required under the terms of the Credit
Agreement, Borrower waives presentment, demand, notice, protest, and all other
demands, or notices, in connection with the delivery, acceptance, performance,
default, or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence.

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.

This Note shall be governed and construed in accordance with the laws of the
State of Nevada, and shall be binding upon Borrower and its legal
representatives, successors, and assigns.  Wherever possible, each provision of
the Credit Agreement and this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of the Credit
Agreement or this Note shall be prohibited by or be invalid under such law, such
provision shall be severable, and be ineffective to the extent of such
prohibition or invalidity, without invalidating the remaining provisions of the
Credit Agreement or this Note.

Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require Borrower, or any person liable
for the payment of this Note, to pay interest in an amount or at a rate grater
than the highest rate permissible under applicable law.  By acceptance hereof,
Lender hereby warrants and represents to Borrower that Lender has no intention
of charging a usurious rate of interest.  Should any interest or other charges
paid by Borrower, or any parties liable for the payments made pursuant to this
Note, result in the computation or earning of interest in excess of the highest
rate permissible under applicable law, any and all such excess shall be and the
same is hereby waived by the holder hereof.  Lender shall make adjustments in
the Note or Credit Agreement, as applicable, as necessary to ensure that
Borrower will not be required to pay further interest in excess of the amount
permitted by applicable law.  All such excess shall be automatically credited
against and in reduction of the outstanding principal balance.  Any portion of
such excess which exceeds the outstanding principal balance shall be paid by the
holder hereof to the Lender and any parties liable for the payment of this Note,
it being the intent of the parties hereto that under no circumstances shall





2




--------------------------------------------------------------------------------

Borrower, or any party liable for the payments hereunder, be required to pay
interest in excess of the highest rate permissible under applicable law.

THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE.  IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS.  THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES.  ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.




Conversion of Note.  At any time and from time to time while this Note is
outstanding, but only upon the occurrence of an Event of Default under the
Credit Agreement or any other Loan Documents, this Note may be, at the sole
option of the Lender, convertible into shares of the common stock, par value
$0.001 per share (the “Common Stock”) of Borrower, in accordance with the terms
and conditions set forth below.




(a)

Voluntary Conversion.  At any time while this Note is outstanding, but only upon
the occurrence of an Event of Default under the Credit Agreement or any other
Loan Documents, the Lender may convert all or any portion of the outstanding
principal, accrued and unpaid interest, and any other sums due and payable
hereunder or under the Credit Agreement (such total amount, the “Conversion
Amount”) into shares of Common Stock of the Borrower (the “Conversion Shares”)
at a price equal to: (i) the Conversion Amount (the numerator); divided by (ii)
eighty-five percent (85%) of the lowest of the daily volume weighted average
price of the Borrower’s Common Stock during the five (5) Business Days
immediately prior to the Conversion Date, which price shall be indicated in the
conversion notice (in the form attached hereto as Exhibit “A”, the “Conversion
Notice”) (the denominator) (the “Conversion Price”).  The Lender shall submit a
Conversion Notice indicating the Conversion Amount, the number of Conversion
Shares issuable upon such conversion, and where the Conversion Shares should be
delivered.  




(b)

The Lender’s Conversion Limitations.  The Borrower shall not effect any
conversion of this Note, and the Lender shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the Conversion Notice submitted by the Lender, the Lender (together
with the Lender’s Affiliates and any Persons acting as a group together with the
Lender or any of the Lender’s Affiliates) would beneficially own shares of
Common Stock in excess of the Beneficial Ownership Limitation (as defined
herein).  To ensure compliance with this restriction, prior to delivery of any
Conversion Notice, the Lender shall have the right to request that the Borrower
provide to the Lender a written statement of the percentage ownership of the
Borrower’s Common Stock that would be beneficially owned by the Lender and its
Affiliates in the Borrower if the Lender converted such portion of this Note
then intended to be converted by Lender.  The Borrower shall, within two (2)
Business Days of such request, provide Lender with the requested information in
a written statement, and the Lender shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower’s Common Stock is not in excess of the Beneficial
Ownership Limitation.  The restriction described in this Section may be waived
by Lender, in whole or in part, upon not less than sixty-one (61) days prior
written notice from the Lender to the Borrower to increase such percentage.





3




--------------------------------------------------------------------------------




For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note.  The limitations contained in this Section shall apply to a successor
holder of this Note.  For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.




(c)

Mechanics of Conversion.  The conversion of this Note shall be conducted in the
following manner:




(1)

To convert this Note into shares of Common Stock on any date set forth in the
Conversion Notice by the Lender (the “Conversion Date”), the Lender shall
transmit by facsimile or electronic mail (or otherwise deliver) a copy of the
fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower’s transfer agent).




(2)

Borrower’s Response.  Upon receipt by the Borrower of a copy of a Conversion
Notice, the Borrower shall as soon as practicable, but in no event later than
two (2) Business Days after receipt of such Conversion Notice, send, via
facsimile or electronic mail (or otherwise deliver) a confirmation of receipt of
such Conversion Notice (the “Conversion Confirmation”) to the Lender indicating
that the Borrower will process such Conversion Notice in accordance with the
terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said two (2) Business Day time period, the Lender shall have
the absolute and irrevocable right and authority to deliver the fully executed
Conversion Notice to the Borrower’s transfer agent, and pursuant to the terms of
the Credit Agreement, the Borrower’s transfer agent shall issue the applicable
Conversion Shares to Lender as hereby provided.  Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Borrower fails to issue the Conversion Confirmation), provided
that the Borrower’s transfer agent is participating in the Depository Trust
Borrower (“DTC”) Fast Automated Securities Transfer (“FAST”) program, the
Borrower shall cause the transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Credit Agreement, the Lender may request and require the Borrower’s transfer
agent to) electronically transmit the applicable Conversion Shares to which the
Lender shall be entitled by crediting the account of the Lender’s prime broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system, and
provide proof satisfactory to the Lender of such delivery.  In the event that
the Borrower’s transfer agent is not participating in the DTC FAST program and
is not otherwise DWAC eligible, within five (5) Business Days after the date of
the Conversion Confirmation (or the date of the Conversion Notice, if the
Borrower fails to issue the Conversion Confirmation), the Borrower shall
instruct and cause its transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Credit Agreement, the Lender may request and require the Borrower’s transfer
agent to) issue and surrender to a nationally recognized overnight courier for
delivery to the address specified in the Conversion Notice, a certificate,
registered in the name of the Lender, or its designees, for the number of
Conversion Shares to which the Lender shall be entitled.  To effect conversions
hereunder, the Lender shall not be required to physically surrender this Note to
the Borrower unless the entire principal amount of this Note, plus all accrued
and unpaid





4




--------------------------------------------------------------------------------

interest thereon, has been so converted. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable conversion.  The Lender and the Borrower shall maintain
records showing the principal amount(s) converted and the date of such
conversion(s).  The Lender, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.




(3)

Record Lender.  The Person(s) entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder(s) of such shares of Common Stock as of the Conversion Date.




(4)

Failure to Deliver Certificates. If in the case of any Conversion Notice, the
certificate or certificates are not delivered to or as directed by the Lender by
the date required hereby, the Lender shall be entitled to elect by written
notice to the Borrower at any time on or before its receipt of such certificate
or certificates, to rescind such Conversion Notice, in which event the Borrower
shall promptly return to the Lender any original Note delivered to the Borrower
and the Lender shall promptly return to the Borrower the Common Stock
certificates representing the principal amount of this Note unsuccessfully
tendered for conversion to the Borrower.




(5)

Obligation Absolute; Partial Liquidated Damages. The Borrower’s obligations to
issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Lender to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or entity or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Lender or any other person or entity of any obligation to the Borrower or any
violation or alleged violation of law by the Lender or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Borrower to the Lender in connection with the issuance of
such Conversion Shares; provided, however, that such delivery shall not operate
as a waiver by the Borrower of any such action the Borrower may have against the
Lender. In the event the Lender of this Note shall elect to convert any or all
of the outstanding principal amount hereof and accrued but unpaid interest
thereon in accordance with the terms of this Note, the Borrower may not refuse
conversion based on any claim that the Lender or anyone associated or affiliated
with the Lender has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Lender,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and the Borrower posts a surety bond for the benefit
of the Lender in the amount of 150% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to such Lender to the extent it obtains
judgment. In the absence of such injunction, the Borrower shall issue Conversion
Shares upon a properly noticed conversion. If the Borrower fails for any reason
to deliver to the Lender such certificate or certificates representing
Conversion Shares pursuant to timing and delivery requirements of this Note, the
Borrower shall pay to such Lender, in cash, as liquidated damages and not as a
penalty, for each $1,000 of principal amount being converted, $1.00 per day for
each day after the date by which such certificates should have been delivered
until such certificates





5




--------------------------------------------------------------------------------

are delivered.  Nothing herein shall limit a Lender’s right to pursue actual
damages or declare an Event of Default pursuant to the Credit Agreement, this
Note or any agreement securing the indebtedness under this Note for the
Borrower’s failure to deliver Conversion Shares within the period specified
herein and such Lender shall have the right to pursue all remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit the Lender from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.  Nothing herein shall prevent the
Lender from having the Conversion Shares issued directly by the Borrower’s
transfer agent in accordance with the Credit Agreement, in the event for any
reason the Borrower fails to issue or deliver, or cause its transfer agent to
issue and deliver, the Conversion Shares to the Lender upon exercise of Lender’s
conversion rights hereunder.  




(6)

Transfer Taxes. The issuance of certificates for shares of the Common Stock on
conversion of this Note shall be made without charge to the Lender hereof for
any documentary stamp or similar taxes, or any other issuance or transfer fees
of any nature or kind that may be payable in respect of the issue or delivery of
such certificates, any such taxes or fees, if payable, to be paid by the
Borrower.




(d)

Make-Whole Rights.  Upon liquidation by the Holder of Conversion Shares issued
pursuant to a Conversion Notice, provided that the Holder realizes a net amount
from such liquidation equal to less than the Conversion Amount specified in the
relevant Conversion Notice (such net realized amount, the “Realized Amount”),
the Borrower shall issue to the Holder additional shares of the Borrower’s
Common Stock equal to: (i) the Conversion Amount specified in the relevant
Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Holder (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Holder
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Holder (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”).  Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth in Subsection (c)(2) above.  Subsections (c)(3), (c)(4), (c)(5) and
(c)(6) above shall be applicable to the issuance of the Make-Whole Shares.  The
Make-Whole Shares, when issued, shall be deemed to be validly issued, fully
paid, and non-assessable shares of the Borrower’s Common Stock.  Following the
sale of the Make-Whole Shares by the Holder: (i) in the event that the Holder
receives net proceeds from such sale which, when added to the Realized Amount
from the prior relevant Conversion Notice, is less than the Conversion Amount
specified in the relevant Conversion Notice, the Holder shall deliver an
additional Make-Whole Notice to the Borrower following the procedures provided
previously in this paragraph, and such procedures and the delivery of Make-Whole
Notices shall continue until the Conversion Amount has been fully satisfied;
(ii) in the event that the Holder received net proceeds from the sale of
Make-Whole Shares in excess of the Conversion Amount specified in the relevant
Conversion Notice, such excess amount shall be applied to satisfy any and all
amounts owed hereunder in excess of the Conversion Amount specified in the
relevant Conversion Notice.  








6




--------------------------------------------------------------------------------



(e)

Adjustments to Conversion Price.  




(1)

Stock Dividends and Stock Splits.  If the Borrower, at any time while this Note
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on outstanding shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of Common Stock, any shares
of capital stock of the Borrower, then the Conversion Price shall be multiplied
by a fraction, the numerator of which shall be the number of shares of Common
Stock (excluding any treasury shares of the Borrower) outstanding immediately
before such event, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after such event.  Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, or re-classification.




(2)

Fundamental Transaction. If, at any time while this Note is outstanding: (i) the
Borrower effects any merger or consolidation of the Borrower with or into
another Person, (ii) the Borrower effects any sale of all or substantially all
of its assets in one transaction or a series of related transactions, (iii) any
tender offer or exchange offer (whether by the Borrower or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Note,
the Lender shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”).  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration.  If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Lender shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction.  To the extent necessary to effectuate the foregoing
provisions, any successor to the Borrower or surviving entity in such
Fundamental Transaction shall issue to the Lender a new note consistent with the
foregoing provisions and evidencing the Lender’s right to convert such note into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.





7




--------------------------------------------------------------------------------




(3)

Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Note, the Borrower shall promptly deliver to
Lender a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.




(4)

Notice to Allow Conversion by Lender.  If: (A) the Borrower shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Borrower shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Borrower shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Borrower shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Borrower is a party, any sale or transfer of all or substantially all
of the assets of the Borrower, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property, or (E) the
Borrower shall authorize the voluntary or involuntary dissolution, liquidation
or winding up of the affairs of the Borrower, then, in each case, the Borrower
shall cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be delivered to the Lender at its
last address as it shall appear upon the Borrower’s records, at least twenty
(20) calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating: (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined, or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.  The Lender is entitled to convert this
Note during the 10-day period commencing on the date of such notice through the
effective date of the event triggering such notice.
















[SIGNATURE PAGE FOLLOWS]





8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.




BORROWER:




INTEGRATED ENERGY SOLUTIONS,

INC., a Nevada corporation




By:

/s/ Ernest B. Remo_________________

Name:

Ernest B. Remo ___________________

Title:

Chief Executive Officer_____________























9




--------------------------------------------------------------------------------

EXHIBIT “A”




NOTICE OF CONVERSION




The undersigned hereby elects to convert principal and/or interest under the
Revolving Note (the “Note”) of INTEGRATED ENERGY SOLUTIONS, INC., a Nevada
corporation (the “Borrower”), into shares of common stock, par value $0.001 per
share (the “Common Shares”), of the Borrower in accordance with the conditions
of the Note, as of the date written below.  




Based solely on information provided by the Borrower to Holder, the undersigned
represents and warrants to the Borrower that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation determined in accordance
with Section 13(d) of the Exchange Act of 1934, as amended, as specified under
the Note.




Conversion calculations

Effective Date of Conversion:  

_______________________

Principal Amount and/or Interest to be Converted:  

_______________________

Number of Common Shares to be Issued:  

_______________________




                                                            [HOLDER]


 

By:  _____________________________




Name:  __________________________




Title:  ____________________________




Address:  _________________________




__________________________




__________________________











10


